The action was brought by the general guardian of an infant to recover from the sureties on a bond of a former guardian, now deceased, the amount of her estate which had been, as alleged, wholly converted to his own use by such former guardian. *Page 362 
The bond on which this action is predicated was given on or about the 10th of April, 1882. The plaintiff, at the time of the giving of such bond by the defendants, was an infant, and was, at the time of the commencement of this action, an infant under the age of twenty-one years, and this action is brought in the name of Edward C. Perkins as the general guardian of one Emily L. Middleton, the ward of the former general guardian.
The complaint, in substance, alleges that one Wiley, who was appointed by the surrogate general guardian of said Emily L. Middleton, gave a bond in the usual form. The condition of such bond was that the said James Wiley should faithfully discharge the trust reposed in him, and obey all lawful directions of said surrogate touching his trust as general guardian of the infant Emily L. Middleton, and in all respects render a just and true account of all moneys and other property received by him, as guardian, whenever he should be required to do so by a court of competent jurisdiction.
The proof shows, and the complaint alleges, that after such appointment of said guardian, and his qualification as such, there came into his hands, as assets or property of the infant, the amount of some $16,000, consisting of cash, stocks in corporations, United States bonds, etc. The allegation of the complaint is that said Wiley misappropriated and converted to his own use such assets.
Passing by, for the present, the proof and objections and exceptions to the taking of the proof, the first question that arises is upon the capacity of the plaintiff, as general guardian of the estate of Emily L. Middleton, to maintain this action in his own name. It should be stated, in addition to the facts above, that after the appointment and qualification of said Wiley as guardian, and the giving of the bond on which the action is brought by the defendants Stimmel and M'Creery, as his sureties therein, said Wiley, after making two inventories and filing them with the surrogate, died. That there has been no letters of administration taken out by any of his family, but *Page 363 
letters of administration were taken out by the public administrator of the city of New York.
After the making said inventories and Wiley's death, the present plaintiff was duly appointed the general guardian of the estate of said Emily L. Middleton, in the place of the former guardian, deceased. There are two questions arising in this case and they are distinctly raised — first at the close of the trial, and have been insisted upon through the appeal to the General Term, and are still insisted upon on this appeal. As before indicated, the first of these questions is, the right of Edward C. Perkins, plaintiff in this action, to maintain the same in his own name as general guardian against the sureties of the former guardian. The question has arisen from time to time in the Supreme Court and in other courts of record in this state, and has been variously decided. Some of them holding that this action may be properly maintained in the name of the general guardian, others holding that the action should have been brought in the name of the infant Emily L. Middleton by a guardian ad litem,
duly appointed.
In Edgar Thomas, General Guardian, etc., v. John C. Bennett
(56 Barb. 197), it was held that a general guardian appointed by the surrogate can maintain an action in his own name, as such guardian, to recover a debt due to his ward. Judge FOSTER, writing the opinion of the General Term, reviews a great number of cases in the Supreme Court and in the old courts of chancery, and reaches the conclusion stated as above. He seems to have reached that conclusion through analogy to similar cases brought by a committee of an habitual drunkard or lunatic, based upon the principle that such guardian as well as such committee is a trustee of an express trust and has absolute dominion over the personal property of the ward, with power to sell and confer good title upon the purchaser to settle any debts and claims belonging to his ward and to collect the distributive share of the ward in the estate of deceased persons. It was held in the same manner inHauenstien v. Kull (59 How. Pr. 24). That case was followed and the same conclusion reached in *Page 364 
the case of Mary Ann Coakley v. Mahar (36 Hun, 157), Judge FOLLETT writing the opinion of the court, which was concurred in by Judges HARDIN and BOARDMAN. The question was first practically raised in this court in the case of Segelken v. Meyer
(94 N.Y. 473). In that case the action was brought by an infant by his guardian ad litem, and the action was to recover the property belonging to the infant. The infant at the same time had a general guardian and the question presented was whether the action should not have been brought in the name of the general guardian or in the name of the infant by his guardian ad litem. The court, in the opinion in that case, reviews numerous cases upon this subject, and especially the case above cited (Thomas
v. Bennett), and comes to the conclusion that an action to recover money or personal property belonging to an infant is properly brought in his own name by his guardian ad litem. The General Term, in the opinion given in this case, after discussing it at some length, use this language: "That probably it would have been better practice to have brought the action in the name of the infant by her guardian ad litem, but there are authorities which allow the suit in its present form;" "the question has no substantial merits;" "the cause of action is precisely the same in either case and the obligation and results are the same if a recovery be had;" "the guardian, in fact, recovers as such in either action and takes the property as guardian, and is bound to account to the infant for the judgment and its proceeds."
In reviewing these various cases upon this question I have been impressed with what I think is a plain theory of the Code, and of the practice upon this subject, viz., that all actions brought by an infant should be brought in the name of the infant, by a guardian ad litem. Such has been the character of the changes which have been made in respect to actions brought by infants, and that is indicated by the changes in relation to real estate, which formerly were brought by a guardian in socage, and which is now required to be brought in the name of the infant by a guardian ad litem, in accordance *Page 365 
with recent amendments to section 1686 of the Code, having relation to actions in respect to the realty of infants.
If this was the only question in the case, and I had not come to the conclusion that there must be a new trial or the judgment must be reversed on another ground, I should be disposed to hold that this action was properly brought in the name of the general guardian, in accordance with various decisions which have been made from time to time on that subject. But having reached the conclusion that this judgment must be reversed, and inasmuch as it is the plain theory of the Code, and the practice now, that all actions brought by infants should be brought in their name by a guardian ad litem, I am inclined to hold that the action should have been brought in the name of the infant by her guardian ad litem, and such is and will be the better practice, I think. But while I have reached that conclusion, as a general rule of practice, it cannot avail the defendant in this case, as the objection was not raised by demurrer or answer as shown by the opinion of my brother BROWN in this case.
I have not, in the consideration of this question, overlooked a section of the Code which is cited upon the brief of counsel, and that is section 2608, but that section is especially designed for the remedy to be pursued in case where letters granted by a surrogate appointing one person general guardian have been revoked and a subsequent guardian appointed in his place. I dont think a fair construction of that section interferes with the general proposition that an action should be brought in the name of the infant by a guardian ad litem.
The grave question in this case is whether an accounting is necessary before an action at law can be maintained upon the bond given by the sureties on the occasion of their principal being appointed general guardian. That question has been left in a good deal of doubt for some time and until a recent decision in the Court of Appeals. (Hood v. Hood, 85 N.Y. 561; 73 id., 574.)
This bond is substantially as was required under the Revised Statutes by the act of 1837 in regard to administrators and *Page 366 
guardians, which statutes have been substantially re-enacted in and form various sections of the Code. The conditions of a bond given by an administrator and the conditions of a bond given by a general guardian are the same in terms so far as the condition or liability of the sureties is concerned. They differ in this, that, while the condition is the same, one runs in terms to the People, and the other runs to the ward by name, notwithstanding the obligations that are assumed by the sureties for the appointment of an administrator and general guardian are the same. It has been held for a long time that sureties upon a bond given for the faithful performance of an administrator could not be sued at law on the bond, and could not be sued until there had been an accounting before a surrogate, or formerly, in chancery, a decree or order made establishing the default and extent of the deficiency. There are cases to the same effect in regard to the bond of a general guardian that, before an action can be brought upon his bond at law, there should be the same kind of an accounting, decree or order determining the same essential facts as in the case of an administrator. The question remained in doubt in respect to an action upon an administrator's bond until the decision in the case of Hood v. Hood (85 N.Y.), above referred to. In the action of Hood v. Hood the plaintiff sought to compel an accounting by an executor who had been required to give security, and that security was in the form of an ordinary bond given by an administrator, to determine the amount of funds that had been misapplied and converted to the executor's use, and, at the same time and in the same action, to compel his sureties to pay the sum which might be found owing from him and which could not be collected from him. This case reviews a great number of cases arising under the obligations of an administrator and his sureties to the estate he represents; and, inasmuch as the bond of the executor is required by statute, and as executed in that case, it was held the same rules apply to bonds of an executor as to bonds of an administrator. If the same rules apply to executors or administrators whose bonds are the same, and the same as a guardian's bond, why *Page 367 
do they not apply to the general guardian's bond? The result of the authorities is that no action at law can be maintained against the sureties of an executor or administrator except in case of disobedience of some order of the surrogate, and after he should have authorized the prosecution of the bond. Now, inasmuch as the condition and purposes of a general guardian's bond are the same as an administrator's bond, we should expect the same conditions, which have been decided to be necessary before an action can be brought upon an administrator's bond, are also necessary to be observed before bringing an action upon a general guardian's bond.
The Court of Appeals have reiterated that doctrine, in regard to administrators' bonds, in the case of Haight v. Brisbin
(100 N.Y. 219). We find in other courts that there are several cases, and more especially the case of Bieder v. Steinhauer
(15 Abb. N.C. 428), where it was distinctly held by Judge RUMSEY that an action cannot be brought upon a bond given on the appointment of a general guardian for an infant until there had been an accounting and a decree in the same manner and of the same character as we have before seen is required prior to suing sureties upon an administrator's bond. While this is a general rule, I am satisfied in respect to the sureties upon an administrator's bond, and upon the bond given by sureties upon the appointment of a general guardian, there have been intimations that in some cases that there may be exceptions to the rule, yet I find no case where extraordinary circumstances have taken a case out of the general rule, nor what extraordinary circumstances would suffice to take a case out of the rule. In the case under consideration, there is no allegation of extraordinary circumstances or peculiarities, but the action is brought against the sureties upon the bond, and the other allegation that the bond has been broken and forfeited by reason of waste or devastation of the estate committed by the general guardian.
I am, therefore, forced to the conclusion that this judgment cannot be sustained. However apparent it is that a great wrong, so far as the evidence discloses, has been done to the plaintiff's *Page 368 
ward, her remedy is not gone, but it may subject her to the costs of this action in order to obtain her rights in another action more properly brought.
My conclusion, therefore, is that this judgment must be reversed and a new trial granted.